Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEEEBY STIPULATED AND AGEEED by and between counsel for the respective parties hereto, subject to the approval of the court:
1. That the merchandise covered by the above entitled appeal for reappraisement consists of one Magellan 31 foot sloop exported from Hong Kong around January 30, 1966, and that, at the time of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely sold or offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, was the invoice unit value, net packed.
*6882. That all the merchandise covered by the appeal for reappraisement was entered subsequent to February 27, 1958.
3. That the merchandise the subject of this stipulation is not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said merchandise is subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
4. That the above entitled appeal for reappraisement may be deemed submitted for decision on the foregoing stipulation. '
On the foregoing agreed facts, I find and hold export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Trfeas. Dec. 295, T.D. 54165, to be the proper basis for the determination of the value of the merchandise under consideration and that such value is the invoice unit value, net packed.
Judgment will issue accordingly.